UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2015 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Filing to report information provided in a new Company brochure, in particular a map of the Los Juarez mining property with the drilling areas indicated. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION May 27, 2015 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer
